Title: To George Washington from Henry Clinton, 25 April 1782
From: Clinton, Henry
To: Washington, George


                        
                            Sir,
                            New York 25th April 1782
                        
                        Your Letter of the 21st Instant with the inclosed Testimonials respecting Captain Huddy’s Execution was
                            delivered to me Yesterday. And tho I am extremely concerned for the Cause, I cannot conceal my Surprise &
                            Displeasure at the very improper Language You have made use of, which You could not but be sensible was totally
                            unnecessary.
                        The Mildness of the British Government does not admit of Acts of Cruelty or persecuting Violence. And, as
                            they are notoriously contrary to the Tenor of my own Conduct & Disposition (having never yet stained my Hands with
                            innocent Blood) I must claim the Justice of having it believed that, if such have been committed by any Persons under my
                            Command, they could not have been warranted by my Authority, nor can they ever have the Sanction of my Approbation. My
                            personal Feelings therefore required no such Incitements to urge me to take every proper Notice of the barbarous outrage
                            against Humanity, which You have represented to me, the Moment it came to my knowledge: and accordingly when I heard of
                            Captain Huddy’s Death (which was only four days before I received your Letter) I instantly ordered a strict Enquiry into
                            all its Circumstances, and shall bring the Perpetrators of it to an immediate trial.
                        To Sacrifice Innocence under the Notion of preventing Guilt, in Place of suppressing, would be adopting
                            Barbarity and raising it to the greatest height. Whereas if the Violators of the Laws of War are punished by the Generals
                            under whose Powers they act, the Horrors, which those Laws were formed to prevent, will be avoided, and every Degree of
                            Humanity War is capable of maintained.
                        Could Violations of Humanity be justified by Examples, many from the Parts where Your Power prevails (that
                            exceed & probably gave rise to this in Question) could be produced.
                        In Hope that the Mode I mean to pursue will be adopted by You, and prevent all future Enormities, I remain
                            Sir, Your Most Obedient & Most humble Servant
                        
                            H. Clinton
                        
                    